Citation Nr: 0903299	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1944 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The May 2006 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 
noncompensable [zero percent] disability rating therefor .  
The veteran disagreed with that decision and elected de novo 
review by a Decision Review Officer (DRO).  In an October 
2006 decision, the DRO increased the veteran's disability 
rating to 30 percent.  The veteran perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in November 
2006.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

In January 2009, the veteran presented sworn testimony during 
a videoconference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.  

At the hearing, the veteran's representative made a motion to 
advance this case on the Board's docket, which was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2008).


FINDING OF FACT

The veteran's PTSD is manifested by sleep impairment, 
depression, anxiety, hypervigilance, and irritability.  There 
is no evidence of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty understanding complex commands, impaired judgment, 
or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for the veteran's PTSD has not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.  He essentially 
contends that his service-connected PTSD is worse than is 
contemplated by the currently assigned 30 percent rating.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in VCAA 
letters dated March 2006 and March 2007.  The letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

As to the veteran's current claim of entitlement to an 
initial increased rating for the service-connected PTSD, the 
Board recognizes that the aforementioned VCAA letters did not 
specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  
Additionally, the March 2007 VCAA letter notified the veteran 
of what was required for a higher disability rating.

The RO generally informed the veteran of VA's duty to assist 
him in the development of his claim in the letters dated 
March 2006 and March 2007.  Specifically, the letters stated 
that VA would assist the veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

The above-referenced letters emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The both letters specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the March 
2007 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The March 2007 letter also advised the veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the March 2007 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since the veteran's claim was readjudicated in 
supplemental statements of the case (SSOCs) dated February 
2008 and July 2008, following the issuance of the March 2007 
letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the veteran received notice of the 
Vazquez-Flores decision in a letter from the RO dated May 
2008.  However, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  
The veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The pertinent evidence of record 
includes the veteran's statements, a lay statement, service 
records, and VA treatment records.  Additionally, the veteran 
was afforded a VA examination in March 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative, and he testified at a personal hearing before 
the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

As indicated above, PTSD is to be rated under the general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
(2008).  The provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2008) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Analysis

Schedular rating

The veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.

As described above, a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  A 30 percent 
disability rating was assigned by the RO in October 2006 
based on evidence of severe sleep impairment, depression, and 
hypervigilance.  

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing effective 
work and social relationships.  For reasons explained in 
greater detail below, the Board concludes that a 50 percent 
rating is not warranted.

Turning first to 'flattened affect,' the March 2006 VA 
examiner reported that the veteran's affect was normal.  The 
Board notes that an outpatient treatment record dated June 
2006 documented an impaired affect congruent with the 
veteran's dysphoric mood.  See VA treatment record dated June 
2006.  However, subsequent treatment records do not indicate 
a flattened affect.  Accordingly, the criterion of 'flattened 
affect' has not been met.  

There is no evidence in the veteran's VA evaluation or 
treatment records of 'circumstantial, circumlocutory, or 
stereotyped speech.'  In particular, the March 2006 VA 
examiner described the veteran's speech as "within normal 
limits."  

Additionally, there is no medical evidence to suggest that 
the veteran suffers from panic attacks, nor has the veteran 
so contended.  

The March 2006 VA examiner noted that the veteran did 
experience difficulty understanding complex commands.  
However, the examiner clarified that the veteran's difficulty 
was as a result of his hearing impairment, not his service-
connected PTSD.

With regard to impaired memory, the veteran testified at the 
January 2009 hearing that he currently experiences some 
memory difficulties.  Specifically, the veteran stated, "I 
spend more time looking for a hammer than I do using it."  
See January 2009 Board hearing transcript, pg. 7.  Notably, 
the March 2006 VA examiner indicated that the veteran 
experienced "a persistent inability to recall an important 
aspect of the trauma.  This inability is he was on the ship 
and then woke up in Texas and has no recollection of the 
events."  However, the March 2006 VA examiner concluded that 
the veteran's memory was within normal limits.  Consistently, 
the veteran's VA treatment records do not document any 
significant memory impairment.  Although the evidence, taken 
as a whole, does indicate that mild memory loss evidently 
exists, this is part of the criteria for the currently 
assigned 
30 percent rating.  Impairment of memory is not demonstrated 
in the record.

The examination and treatment records do not indicate any 
abnormalities in judgment or abstract thinking related to the 
veteran's PTSD.  Specifically, the March 2006 VA examiner 
reported that the veteran's "[t]hought processes are 
appropriate.  Judgment is not impaired.  Abstract thinking is 
normal."

With respect to 'disturbances of motivation and mood,' the 
March 2006 VA examiner reported that the veteran displayed 
"persistent irritability and outbursts of anger."  The 
examination report also contained the veteran's own statement 
that he has experienced "anger outbursts dating back to his 
time of discharge."  Additionally, the March 2006 VA 
examiner documented the veteran's complaints of depression 
and fatigue.  The VA examiner also indicated that the veteran 
was "watchful for safety" and displayed a "high level of 
insecurity."  At the January 2009 Board hearing, the veteran 
endorsed feelings of depression, fatigue, and hypervigilance.  
Further, a June 2006 VA treatment note documented the 
veteran's anxiety symptoms.  The Board observes that 
depressed mood, hypervigilance, and anxiety are congruent 
with the criteria for a 30 percent rating.  However, the 
symptoms displayed by the veteran arguably fit into the 
criteria for a 50 percent rating.

With regard to work relationships, the veteran was employed 
for twenty years as a truck driver and for four years as an 
oil field worker.  He subsequently worked as a salesman for 
an unspecified period of time before his retirement in 1984.  
See the January 2009 Board hearing transcript, pg. 11.  The 
veteran told the March 2006 VA examiner that his 
relationships with supervisors and co-workers were 
consistently "good."   It does not appear that the veteran 
lost any job or retired due to PTSD symptoms.

With respect to social relationships, the veteran recently 
testified that he typically avoids crowds and prefers to stay 
at home with his wife.  See the January 2009 hearing 
transcript, pgs. 12-13.  However, the Board observes that the 
veteran has been married for over fifty-eight years.  He 
reported to the March 2006 VA examiner that that his marital 
relationship is "great."  The veteran also reported that he 
has a "wonderful" relationship with his children.  A June 
2006 VA treatment record indicated that the veteran "likes 
to fish, play cards, and help his sons with their ranch."  
The March 2006 VA examiner reported that the veteran's 
current psychiatric symptoms are not enough to interfere with 
social and occupational functioning . . ."   Thus, although 
there is some evidence of mild isolation, it appears that 
problems with social relationships are minimal.
 
The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  The Board has not identified 
any other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
higher rating have been approximated, and the veteran and his 
representative have pointed to no such pathology.  

A thorough review of the medical evidence demonstrates that 
the veteran's PTSD symptomatology centers on his depression 
and chronic sleep impairment, which is manifested by 
nightmares, difficulty going to sleep, frequent waking, and 
fatigue.  However, depression and chronic sleep impairment 
are specifically contemplated by the assigned 30 percent 
disability rating.  

There is of record a letter from Dr. H.D.F., who stated that 
the veteran is "having difficulty managing his symptoms at 
this time."  However, the Board finds this letter of little 
probative value as Dr. H.D.F. did not provide any additional 
explanation or rationale for this terse description.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight of the evidence].  Moreover, the 
veteran's VA treatment records [which include the veteran's 
treatment by Dr. H.D.F.] are contained in the file.  These 
records do not document any symptomatology beyond that 
contemplated by the currently assigned 30 percent disability 
rating.

The Board has also considered the letter submitted by the 
veteran's grandson, L.G.  The statement of L.G. was not 
inconsistent with the schedular criteria of 30 percent 
disabling as discussed above.  Specifically, in his July 2006 
letter, L.G. described the veteran's chronic sleep impairment 
and the effect his violent nightmares have had on his life.  

The Board additionally observes that the GAF score assigned 
in the March 2006 VA examination [65-70] is reflective of 
mild impairment due to PTSD.  The veteran was most recently 
accorded a GAF score of 55 in an October 2007 VA psychiatry 
treatment note.  As indicated above, this score is indicative 
of moderate impairment, which is consistent with the 
veteran's assigned 30 percent disability rating.  

In sum, the evidence shows that the veteran does demonstrate 
a disturbance of motivation and mood.  However, the remainder 
of the criteria for the assignment of a 50 percent rating are 
not met or approximated.  Although as discussed above there 
is evidence of severe sleep impairment, depressed mood, 
anxiety, hypervigilance, and mild memory loss, these are 
specifically contemplated in the currently assigned 30 
percent rating.

Accordingly, the Board concludes that a 50 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to 70 and 
100 percent disability ratings.  The only criterion for a 70 
percent rating indicated in the veteran's history is that of 
obsessional rituals which interfere with routine activities.  
Specifically, the March 2006 VA examiner reported that 
"[o]bsessional rituals are present which are severe enough 
to interfere with routine activities."  The examiner 
referred to the veteran's report that he and his wife do not 
share a bed due to his nightmares.  

There is no evidence of record indicating the veteran has 
suicidal ideation, illogical speech, or near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  Nor is there 
evidence of impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, or inability to 
establish and maintain effective relationships.

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  Nor is there a persistent danger of the veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
As was indicated above, the veteran has a solid employment 
history and appears to function adequately socially.

Accordingly, a review of the evidence indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 30 percent evaluation.  An increased rating is therefore 
denied.

Fenderson considerations

The veteran's 30 percent disability rating for PTSD has been 
assigned as of the date of service connection, January 26, 
2006.  

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating other than the currently assigned 30 percent.  The VA 
examination report and treatment records indicate that the 
veteran's PTSD symptomatology has remained relatively stable 
throughout the period.  No other evidence was presented to 
allow for the assignment of an increased disability rating at 
any time during the period here under consideration.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  The veteran's contentions have 
been limited to those discussed above, i.e., that his 
disability is more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
[while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the claimant].  Moreover, the veteran has 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record demonstrates that the veteran has 
not required hospitalization as a result of his PTSD 
symptomatology.  In fact, he did not begin psychiatric 
treatment or therapy for his PTSD symptoms until 2006.  
Further, as indicated above, the veteran has not contended 
that his service-connected PTSD interfered with his ability 
to obtain and maintain employment.  See March 2006 VA 
examination report.  Accordingly, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
PTSD.


ORDER

Entitlement to an increased disability rating in excess of 30 
percent for service-connected PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


